815 F.2d 704
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Alfred KING, Plaintiff-Appellant,v.Ralph SMITH, Business Administrator, Defendant-Appellee.
No. 86-3963.
United States Court of Appeals, Sixth Circuit.
March 19, 1987.

Before ENGEL and GUY, Circuit Judges, and PECK, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Although an informal brief was requested by the Court, no brief was filed.  Upon examination of the motion for counsel and the record, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
The plaintiff initiated a civil rights complaint alleging that defendant violated his civil rights by not taking him on March 4, 1985, to Columbus for a doctor's appointment.  A review of the record indicates that the district court did not err in dismissing the civil rights action.


3
It is ORDERED that the motion for counsel be denied and the judgment of the district court be affirmed for the reasons stated in the district court's decision.  Rule 9(b)(5), Rules of the Sixth Circuit.